Citation Nr: 0839977	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from December 1950 to December 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision Agency of Original 
Jurisdiction (AOJ) of the Department of Veterans Affairs (VA) 
in Waco, Texas.  

In a statement signed by the veteran in October 2008, he 
withdrew from appellate review issues of entitlement to 
service connection for disabilities of each knee and for 
hypertension.  This was also confirmed in the October 2008 
Informal Hearing Presentation.  Under 38 C.F.R. § 20.204(b), 
the issues have been properly withdrawn and are no longer in 
appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and to assist claimants in 
substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  The VCAA 
notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Under 38 U.S.C.A. § 5103A, VA must 
also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims.  

In a VCAA letter dated in October 2005, the AOJ informed the 
veteran that the claim for service connection for a back 
condition had previously been denied by the AOJ in December 
1952 (when it was determined that the back treatment he 
received in 1952 and 1953 was too far removed from his 
military service to establish service connection).  This is 
incorrect.  Rather, as noted in a September 1953 rating 
decision, the December 1952 AOJ decision was appealed to the 
Board.  Thus, it was the Board's denial of service connection 
for a back disorder in November 1953 that was the last denial 
of the claim.  At that time, the Board merely found that in 
the absence of any record of an in-service back injury or a 
back disorder at the time of service discharge, service 
connection for a back disorder was not warranted.  

Thereafter, a copy of the veteran's claim file was forwarded 
to him in June 2005 and he applied to reopen his claim in 
September 2006.  

An October 2005 VCAA letter informed the veteran that new and 
material evidence was needed to reopen the claim which was 
last denied because it was "not incurred or aggravated by 
military service" and that such evidence must be submitted 
to VA for the first time, and not be repetitive or cumulative 
evidence, and must also raise a reasonable possibility of 
substantiating the claim.  

In VA Form 9 in July 2006 the veteran stated that he had 
received VA treatment for back disability in 1952 and he was 
afterwards provided with a back brace.  He did not specify at 
what time "afterwards" he was given a back brace.  

VA records on file do reflect treatment for back disability 
beginning in 1952 but none indicate that the veteran was 
provided with a back brace.  Thus, it appears that there may 
be additional VA records which could be obtained.  

In this regard, in February 2007 the AOJ made a formal 
finding that VA treatment records from the Dallas, Texas, VA 
Medical Center from January 2002 to September 2004 were 
unavailable for review.  

Since the veteran was provided with a copy of his claim file 
in June 2005, he should be requested to clarify all dates and 
places of VA treatment with respect to a back disorder that 
are not now on file, excluding those records which the AOJ 
has already found are not available.  Specifically, he should 
provide the dates and places of treatment in 1952, or (as he 
has indicated) sometime thereafter when VA provided him with 
a back brace.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AOJ should request that the veteran 
clarify all dates and places of VA 
treatment for back disability so that all 
such records (other than those which the 
AOJ has already determined are 
unavailable) may be obtained.  The veteran 
should specify the dates and places of VA 
treatment in 1952 or thereafter (he has 
not specified the date(s) thereafter) when 
he indicates he was given a back brace.  

The AOJ should then take the appropriate 
steps to obtain such records and if they 
do not exist or are unavailable the AOJ 
should take the appropriate step(s) to so 
notify the veteran.  

2.  Thereafter, readjudicate the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

